FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

FRANK MARVIN PHILLIPS,                     No. 04-36021
                Plaintiff-Appellee,            D.C. No.
               v.                         CV-01-01252-ALH
LYNN HUST, Library Staff,                 District of Oregon,
            Defendant-Appellant.                Portland
                                                ORDER
                                          DESIGNATING
                                                  FOR
                                           PUBLICATION
                                             DENIAL OF
                                           PETITION FOR
                                          REHEARING AND
                                           PETITION FOR
                                            REHEARING
                                             EN BANC

                   Filed October 9, 2007

   Before: James R. Browning, Dorothy W. Nelson, and
        Diarmuid F. O’Scannlain, Circuit Judges.


                         ORDER

  Our September 14, 2007 order denying the petition for
rehearing and petition for rehearing en banc, and the accom-
panying dissent, are hereby designated for publication.




                           13571
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.